PHELPS, J.
The matters of the proposed amendment were especially known to the plaintiff before the bill was filed. By omitting reference thereto the plaintiff took the risk of their materiality, and took all the chances of a decision in its favor by withholding its offer to amend until after the opinion was filed. The baseball season is a short one. The effect of allowing the amendment at this late stage and retaining the bill and preliminary injunction for further answer, further testimony and hearing, taking into consideration the ordinary contingencies which are found in practico to retard the progress of causes, would practically be to insure the success of the club in its efforts to tie up the player during the greater part of the season, no matter what might be the final result in the proof. Attention has already been called to the extreme caution with which Courts of equity administer the extraordinary remedy invoked by the bill in this case. The constant effort must be to keep on the safe side of every doubtful question. Circumstances like these were absent from the cases so ably and forcibly presented in argument. The bill is dismissed.